DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-13 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-5, 7-13 and 21-28 are directed to a titanium alloy as set forth in the instant claims.  The closest prior art of record is RU 2391426 C1 to Fedorov et al and RU 2256713 C1 to Kablov as set forth in the office action mailed 10/04/2021.  Fedorov and Kablov both disclose chemical compositions ranges overlapping the chemical composition ranges of instant independent claim 1, but differ from claim 1 at  least in that Fedorov and Kablov both disclose additional mandatory elements including at least silicon, aluminum and vanadium which are excluded by the recitation of “consisting of” in instant claim 1.  Instant independent claim 28 differs from Fedorov and Kablov at least in that instant claim 28 requires between 0.3 to 0.5 wt% Ni whereas Fedorov requires 0.05-0.1 wt% Ni and Kabrov requires a maximum nickel content of 0.15 wt% Ni.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738